Citation Nr: 0032313	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychosis.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteitis deformans (Paget's Disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957 and from January 1958 to December 1967.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

The veteran was denied service connection for a psychiatric 
condition in July 1979.  The psychiatric condition has been 
variously characterized since that time, and PTSD and 
psychosis are now considered separate issues.  The issues as 
to service connection for psychosis and service connection 
for Paget's Disease are as stated on the title page of this 
decision.  


REMAND

The veteran requested by May 1997 correspondence that he be 
afforded a hearing before a member of the Board sitting in 
Oakland.  In April 1999, the RO sent him a hearing 
clarification letter, which informed him that he could accept 
a teleconference hearing at the RO instead of waiting for a 
Travel Board hearing.  The veteran did, in fact, accept a 
teleconference hearing in lieu of the Travel Board hearing, 
and the RO scheduled him for that hearing on May 9, 2000.  

However, review of the record shows that his service 
representative submitted a letter in April 2000 requesting 
that the hearing be rescheduled to allow the veteran and his 
spouse to obtain further medical treatment.  Although a copy 
of this letter is associated with the claims file, he was not 
rescheduled for another hearing.  The record contains no 
indication that the RO acted on this request.  The Board 
concludes that the veteran should be rescheduled for another 
teleconference hearing in light of the timely nature of the 
representative's request.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law: provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA; provides for VA to arrange for a medical examination 
and opinion in certain circumstances; and requires VA to 
notify the claimant of efforts to obtain certain types of 
records or records identified by the claimant, in certain 
circumstances.  While this case is in remand status, the RO 
should consider whether the statute requires any action in 
this case.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A). 

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should reschedule the veteran 
for a teleconference hearing.  

2.  The RO should comply with the 
Veterans Claims Assistance Act of 2000.

If any of the benefits above remain denied, the veteran and 
his representative are to be furnished supplemental 
statements of the case, and be given time to reply thereto.  
Thereafter, the case should be returned to the Board for 
final appellate determination.  The purpose of this remand is 
to assure due process of law.  



		
	BRUCE KANNEE
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




